Title: To Alexander Hamilton from Joseph Phillips, 15 October 1799
From: Phillips, Joseph
To: Hamilton, Alexander


          
            Sir,
            Trenton 15th. Octr. 1799.
          
          In obedience to an order of the Honorable James McHenry Secy. of War, bearing date of the 2nd. day of last month
          I have the honor to report myself as Surgeon of the 3d. United States Regt. of Infantry.
          With due respect & Consideration I have the honor to be Your Most Obt. & Most Humb St.
          
            J. Phillips Surgeon 
            3d. U.S. Regt.
          
          Major Genl. Hamilton
        